DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6 and 17-19 were rejected in Office Action from 06/13/2022.
	Applicant filed a response, amended claim 1, 6, and 17-19.
	Claims 1 and 6-19 are currently pending in the application, of claims 7-16 are withdrawn from consideration.
	Claims 1, 6 and 17-19 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata (U.S. Patent Application Publication 2010/0196802), and further in view of Rueter et al. (U.S. Patent Application Publication 2005/0025697), Han et al. (NPL, 20071), Oki (U.S. Patent Application Publication 2012/0015251), and Kilic et al. (U.S. Patent 7,521,392) and in the alternative in view of Zhong et al (U.S. Patent Application Publication 2006/0178260), Dhingra et al. (U.S. Patent Application Publication 2010/0076208, and Xu (NPL, 20092 - cited in IDS).
Regarding claim 1, 6 and 17-19, Tabata teaches a catalyst (paragraph [0010]), containing: an alloy of two elements of platinum and gold (paragraph [0010]), 
wherein the alloy comprises a solid solution (paragraph [0010]) wherein the Pt atoms and the Au atoms are uniformly distributed in one or more particles of the Au-Pt alloy (i.e., solid solution of platinum with gold includes interstitial solid solution in which gold atoms are located at interstitial solid solution in which gold atoms are located at interstices of the space lattice unique to platinum) (paragraph [0029]). Further, Tabata teaches 50% or more of gold forms a solid solution with platinum in the alloy (paragraph [0010]) which is interpreted as the alloy having a formula of Au50Pt50.
 Tabata does not explicitly articulate the specifics of the alloy being capable of catalyzing direct synthesis reaction of hydrogen peroxide (H2O2), configured to suppress O-O bond dissociation and promote H-H bond dissociation. However, such properties and characteristics would be expected in the alloy of Tabata as such is identical in composition to the claimed alloy. Nonetheless, additional guidance is provided below.
Rueter, directed to compositions for direct catalytic hydrogen peroxide production (title), teaches catalyst useful in promoting the direct synthesis of hydrogen peroxide from hydrogen and oxygen include metals such as platinum, palladium, and gold alone or in combination (paragraph [0022]). 
Han, directed to Pd-Au alloy catalysts for synthesis of hydrogen peroxide (abstract), teaches the alloy is effective in the synthesis of H2O2 directly from H2 and O2 (page 8410) and configured to suppress O-O bond dissociation and promote H-H bond dissociation (page 8413).
Rueter provides the guidance that catalyst useful in promoting the direct synthesis of H2O2 from H2 and O2 include metals such as platinum, palladium, and gold alone or in combination.
Han teaches Pd-Au alloy catalyst is effective in the synthesis of H2O2 directly from H2 and O2 and is configured to suppress O-O bond dissociation and promote H-H bond dissociation.
Tabata teaches an alloy of Au and Pt. In light of the disclosure of Reuter of using one or a combination of Pt, Pd and Au metals as catalysts also for synthesis of H2O2 directly from H2 and O2 and given the teaching of Han of Pd-Au alloy suitable for synthesis of H2O2 directly from H2 and O2, it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Tabata for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Tabata is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected. It is clear that the any combination of Pt, Pd or Au (e.g., Au-Pt from Tabata, Pd-Au from Han, one or a combination of Pt, Pd, and Au from Reuter) is known to be utilized for synthesis of H2O2 directly from H2 and O2.     
As to the particulars of the alloy having a face-centered tetragonal structure, since the alloy of Tabata is identical to the one claimed, such would be expected to have the same structural configuration. Nonetheless, as evidenced by Oki and Kilic, Au and Pt have face-centered tetragonal crystal structures (see paragraph [0058] of Oki and column 5, lines 15-20 of Kilic).  
It is noted that Tabata differ in the exact same atomic ratio range as recited in the instant claim (i.e., x no less than 22 and no more than 97) however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the ratio of Tabata overlap the instant claimed range (i.e., x ≥ 50 or 50% or more) and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In the alternative, Zhong, directed to gold-based alloy nanoparticles (title), teaches a catalyst (abstract), containing: an alloy of two elements, wherein the elements are Au (Aurum) and Pt (Platinum) (abstract) (paragraph [0008]), wherein the molecular formula of the alloy is represented as Au68Pt32 (table 1) which satisfies the formula AuxPt(100-x) wherein X is no less than 22 and no more than 97.
In view of the teachings of Rueter and Han where an alloy of Pt and Au is utilized to catalyze direct synthesis reaction of hydrogen peroxide (see page 3, line 14-24 above), it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Zhong for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Zhong is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected.
In the alternative, Dhingra, directed to a catalyst prepared from a gold cluster complex (title), teaches a catalyst containing an alloy of Au and Pt (paragraph [0076]) wherein the alloy can be a gold-noble metal cluster of gold-platinum and the Au is Au55+/-5 (paragraph [0076]-[0077] which reads on the claimed formula.  
In view of the teachings of Rueter and Han where an alloy of Pt and Au is utilized to catalyze direct synthesis reaction of hydrogen peroxide (see page 3, line 14-24 above), it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Dhingra for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Dhingra is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected.
In the alternative, Xu, directed to an Au-Pt system (title), teaches an alloy having 41.8 atomic % of Pt and 81.2 atomic % of Au (page 862). In view of the teachings of Rueter and Han where an alloy of Pt and Au is utilized to catalyze direct synthesis reaction of hydrogen peroxide (see page 3, line 14-24 above), it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Xu for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Xu is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected.

Response to Arguments
Examiner appreciates the amendments to claim 1 and claim 17 therefore, the previous objection to the claims is withdrawn.
Applicant primarily argues that Tabata fails to disclose or suggest a catalyst comprising at least about 42% Au (on a molar basis), as required by claims 1, 6, 18, and 19 (see pages 8-9 of Applicant Arguments/Remarks from 11/14/2022).
Examiner respectfully disagree. As an initial matter, nowhere in the claims is recited the catalyst comprising at least about 42% on a molar basis. Further, the claim recites “a molecular formula of the alloy represented as AuxPt100-x , and wherein the x satisfies no less than 42 and no more than 97. In this case, the x represents the subscript which is the number of atoms of the element in the formula. When looking at Tabata, such describes the catalyst in terms of gold and platinum atoms (paragraph [0012]-[0013]) where 50% or more of gold forms the solid solution. As such, 50% or more is interpreted as the alloy being represented as Au50Pt50 to Au99Pt1 since it is described as gold atoms contained in the platinum (paragraph [0013]).  Therefore, Tabata meets the requirements of the claimed limitation. 
Applicant further argues that Tabata does not disclose or suggest a catalyst comprising a homogeneous solid solution where all of the Au and Pt atoms participate in the solid, as required by claim 17 (see Applicant arguments/remarks from 11/14/2022, pages 10-12). 
Examiner respectfully disagree. As an initial matter, nowhere in the claim is particularly recited that the catalyst comprises a homogeneous solid solution where all of the Au and Pt atoms participate in the solid solution. Further, as indicated above Tabata teaches gold atoms are contained in the platinum to form a solid solution therefore, it is interpreted that the solid solution is uniform and homogeneous and all Au and Pt atoms participate in the solid solution.   
Applicant further argue that Tabata’s disclosure does not enable a person having ordinary skill in the art to prepare a solid solution of Au and Pt having more than about 19.4% of Au (on a molar basis), as required by claims 1, 6, 18, and 19.
Examiner respectfully disagree. Similarly to above, nowhere in the claims is recited preparing a solid solution of Au and Pt having more than about 19.4% of Au on a molar basis. the claim recites “a molecular formula of the alloy represented as AuxPt100-x , and wherein the x satisfies no less than 42 and no more than 97. In this case, the x represents the subscript which is the number of atoms of the element in the formula. When looking at Tabata, such describes the catalyst in terms of gold and platinum atoms (paragraph [0012]-[0013]) where 50% or more of gold forms the solid solution. As such, 50% or more is interpreted as the alloy being represented as Au50Pt50 to Au99Pt1 since it is described as gold atoms contained in the platinum (paragraph [0013]).  Therefore, Tabata meets the requirements of the claimed limitation. 
Applicant further argue that the claimed catalyst have unexpected benefits such as an effective catalyst for hydrogen peroxide direct synthesis (see Applicant Arguments/remarks from 11/14/2022, pages 14-16.
Examiner respectfully disagree. As evidence by Reuter and Han, it is know that alloys of Au and Pt are used as catalyst for hydrogen peroxide direct synthesis. It would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Tabata, Zhang or Dhingra for direct synthesis of H2O2 from H2 and O2. In other words, if the catalyst of Tabata, Zhang or Dhingra is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hen et al., Au Promotional Effects on the Synthesis of H2O2 Directly from H2 and O2 Supported Pd-Au Alloy Catalyst, The Journal of Physical Chemistry, 2007, 111, 8410-8413.
        2 Xu et al., Experimental study of the miscibility gap and calculation of the spinodal curves of the Au-Pt system, Elsevier, 61, 2009, 859-862.